EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director ofShareholder Services 517-487-6555 FOR IMMEDIATE DISTRIBUTION Capitol Bancorp Announces the Sale of Arizona-Based Yuma Community Bank LANSING, Mich., and PHOENIX, Ariz.: May 5, 2009: Capitol Bancorp Limited (NYSE: CBC), announced today that it has entered into a definitive agreement to sell Yuma Community Bank, a $72.3 million wholly-owned affiliate in Arizona, to The Foothills Bank, a Yuma-based community bank, for total cash consideration approximating $10.5 million. The sale of Yuma Community Bank will serve to facilitate the Corporation’s well-publicized efforts to better allocate capital and resources within the organization.“Historically, our Corporation has focused on the development and retention of community banks in multiple markets across the United States,” said Capitol Bancorp’s Chairman and CEO Joseph D.
